Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered January 12, 1995, upon a jury verdict in favor of defendant Sel & Poivre, dismissing the action as against it and awarding it costs and disbursements of $5,000, unanimously modified, on the law and the facts, to delete the award of costs and disbursements other than statutory costs and otherwise affirmed, without costs.
There is no basis to disturb the verdict, which found no liability on the part of defendant restaurant owner under the Dram Shop Act (General Obligations Law § 11-101), and implicitly rejected plaintiffs testimony. The peremptory challenges exercised against women by the defense were, if not gender neutral on their face, shown to be not pretextual, so that the defense met its burden of disproving any discriminatory motivation behind the challenges. While the relations between the court and plaintiffs counsel at times were strained, it cannot be said on this record to have affected the verdict. The court’s comments however were not warranted.
The award of $5,000 for costs and disbursements failed to distinguish between costs, which are limited to $700, and disbursements. The award of disbursements was not specifically itemized or supported by findings, and did not comport with the governing statute (CPLR art 83). Concur—Murphy, P. J., Sullivan, Kupferman, Ross and Williams, JJ.